Exhibit 10.03

 

     

Ambac Financial Group, Inc.

One State Street Plaza

New York, NY 10004

212.668.0340 Fax: 212.509.9190

 

LOGO [g34608ambac.jpg]

 

  

March 5, 2010

 

Mr. Sean Leonard

192 Meyersville Road

Chatham, NJ 07928

 

Dear Sean:

 

This agreement (the “Agreement”) sets forth our agreement concerning the terms
and conditions of your resignation from employment at Ambac Financial Group,
Inc. (“Ambac” or the “Company”).

 

  

1.      Effective Date of Resignation

 

Your last day of employment with Ambac (the “Last Employment Date”) was
December 4, 2009.

 

2.      Severance

 

You will be paid severance in the amount of $650,000 in consideration of your
signing this Agreement (the “Severance Payment”). The fee will be paid within
ten business days of the later of (a) date you execute this Agreement and Waiver
and General Release Agreement annexed hereto as Exhibit A and (b) the date on
which the revocation period described in Paragraph 16 of the Agreement expires.

 

3.      Legal and Outplacement Expenses

 

Ambac will pay up to a total of $25,000 for (i) legal expenses in reviewing this
document and (ii) outplacement services to be provided to you until the date on
which you secure new employment. You must engage such outplacement services by
March 31, 2010 otherwise you forfeit the right to the outplacement portion of
the payment arrangement set forth in the preceding sentence. The selection of
the service provider, dates and scope of services will be as you elect. All
invoices for legal fees and/or outplacement must be made out to Ambac Financial
Group, Inc., Attention: Roudi Pezeshkian. All such invoices must note services
for Sean Leonard. The payment by the Company of the expenses for outplacement
services is related to a substantial business benefit derived by the Company,
which benefit includes the promotion of a positive corporate image and the
maintaining of corporate morale. No amount of any such costs paid by Ambac on
your behalf in any calendar year will affect the amount of any such costs to be
paid by Ambac on your behalf in any other calendar year, and any reimbursement
paid to you for these costs will be paid within (60) days of presentation of an
invoice but in no event later than the last day of the calendar year next
following the calendar year in which such costs are incurred.

 

1



--------------------------------------------------------------------------------

 

 

 

 

LOGO [g34608ambac.jpg]

  

4.      Vacation

 

Pursuant to the standard employment policy of the Company, you have already
received payment for 10 accrued and unused vacation days earned through the Last
Employment Date.

 

5.      Welfare Benefits

 

You will continue to be eligible to participate in the medical, dental and
prescription drug programs available to all full-time employees following the
Last Employment Date. For a period of four (4) months following the Last
Employment Date, you will be required to make your normal employee contribution
to benefit coverage ($375/month), and you agree that the Severance Payment will
be reduced by the amount of this payment. Effective April 1, 2010, you will be
eligible to elect to continue coverage in accordance with COBRA. Provided that
you elect COBRA continuation coverage, for the months of April and May, 2010,
Ambac will reimburse you for a portion of the premiums paid by Ambac for the
same group health insurance coverage for active employees. In order to receive
this reimbursement, you must submit proof of your payment to Ambac within 30
days from the date on which the COBRA payment is due. After this period of
extended coverage, you will be eligible for continued benefits under the
applicable provisions of COBRA for the remainder of your COBRA eligibility
period.

  

 

6.      Stock Options

 

As of the date of this Agreement, 28,141 of the Ambac stock options that have
been granted to you by the Compensation Committee of Ambac Financial Group,
Inc.’s Board of Directors are vested. You will have one year from the Last
Employment Date or the expiration date of the award, whichever is sooner, to
exercise the vested stock options. The terms of the 1997 Equity Plan as Amended
and the General Terms and Conditions of the respective stock option grants shall
govern. Any vested options not exercised within the time frame set forth above
will be forfeited. All other unvested long-term compensation is forfeited.

 

7.      Return of Property

 

The parties hereby mutually acknowledge that any Ambac property in your
possession and any Ambac property made available to you in connection with your
employment relationship with Ambac has heretofore been returned by you to Ambac.

 

8.      Release Obligations

 

Ambac’s obligations under this Agreement, including its obligation to provide
you with the payments set forth in sections 2 and 3 but excluding the payment of
legal expenses, are contingent on the execution, delivery, and non-revocation of
this Agreement and the Waiver and General Release Agreement. In the event the
Agreement described in the preceding sentence is not executed and

 

2



--------------------------------------------------------------------------------

 

 

 

 

 

LOGO [g34608ambac.jpg]

  

delivered, or revoked, except for the payment for legal expenses, you will be
required to reimburse Ambac the entire amount of the payments actually made
pursuant to paragraphs 2 and 3 within ten business days of the revocation date.

 

9.      Confidentiality & Competition

 

In consideration for the payments described above, you agree to the following:

 

(a)     Ambac (for purposes of this Section 9, Ambac refers to Ambac and all of
its affiliates) is engaged in a highly competitive business and that, in
connection with your employment, you had access to information relating to
Ambac’s business that provides Ambac with a competitive advantage, that is not
known by persons not employed by Ambac, and that could not easily be determined
or learned by someone outside Ambac (collectively, “Confidential Information”).
Subject to the foregoing, such Confidential Information may include, but is not
limited to, the characteristics and preferences of Ambac’s “Customers” (as
defined below) and accounts, matters relating to information, pricing, fee and
commission structures, trading policies and procedures, trade secrets, records,
files, memoranda, documents, reports, and other written, printed or recorded
materials and data, regardless of data storage method (collectively “Documents”)
received, created, or used by you during the course of your employment and other
methods of doing business, whether or not marketed as confidential or secret. As
used herein, “Customers” shall mean all clients and actively pursued prospective
clients of Ambac with whom or which you actively worked during the period of
your employment with Ambac.

 

(b)     You agree that after the Last Employment Date, you shall not, directly
or indirectly, use or disclose such Confidential Information, except as may be
necessary in the good faith performance of your duties to Ambac or as may be
required by law. You acknowledge that all Confidential Information will remain
the sole property of Ambac and all such documents (if any, that have not yet
been returned by you to Ambac) constituting Confidential Information, other than
intellectual knowledge, will be returned by you to Ambac within five business
days of the date of this Agreement. The terms and conditions of this Section
9(a) and (b) are in addition to and do not supersede or replace the terms and
obligations of Ambac’s Code of Business Conduct.

 

(c)     You further agree that from the Last Employment Date through the
twelve-month anniversary of the Last Employment Date (i.e., through December 4,
2010), you will not, directly or indirectly, whether as a principal, agent,
employee, director, consultant, stockholder, partner or in any other capacity,
(i) be engaged by, or have a financial or any other interest in, any
corporation, firm, partnership, proprietorship or other business entity or
enterprise which (A) competes or competed with Ambac during your tenure with
Ambac or (b) is a financial institution which currently has a material
relationship with Ambac and your role with such financial institution could
involve such institution’s

 

3



--------------------------------------------------------------------------------

 

 

 

 

 

LOGO [g34608ambac.jpg]

  

relationship with Ambac or Ambac investments, (ii) encourage any customer of
Ambac or independent agent of Ambac to cease or reduce its business with Ambac,
(iii) do business with any customer of Ambac, (iv) hire, solicit or induce any
employee or consultant of Ambac to resign from or cease providing services to
Ambac, or (v) hire, retain or participate in the hiring or retaining of any
employee of Ambac; provided, however that nothing contained herein shall
preclude you from purchasing or owning less than five percent (5%) of the stock
or other securities or any company with securities traded on a nationally
recognized securities exchange.

 

If any part of this Section 9 shall be determined by a court of competent
jurisdiction to be unreasonable in duration, geographic area or scope, then the
provisions of this Section 9 are intended to and shall extend only for such
period of time, in such area and with respect to such activities as shall be
determined by such court to be reasonable and all provisions hereof shall be
applied to the fullest extent permitted by law.

 

Paragraph 9(c) and the associated restrictions contained herein shall supersede
and cancel any similar restrictions contained in any and all documents relating
to Ambac’s stock options and/or restricted stock units, and Ambac hereby waives
any objections thereto.

 

(d)     If you breach the terms of Section 9(c), you forfeit your right to
future payments provided for herein from the date of such breach and, to the
extent any payments have been made, you agree to return all payments made
pursuant to this Agreement including, but not limited to, the gross payments
provided for in paragraph 2 but excluding the payment of legal expenses in
paragraph 3. The return of the aforementioned payments must be made within ten
business days of a court finding that the breach has occurred.

 

(e)     In view of the nature of Ambac’s business, you also acknowledge that the
restrictions contained in this Section 9 are fair, reasonable and necessary to
protect the legitimate business interests of Ambac and that Ambac may suffer
irreparable harm in the event of any actual or intended violation by you of this
paragraph. You, therefore, agree that, in the event of any actual or intended
violation by you of Section 9(b) or 9(c), Ambac shall be entitled to apply for a
court order requiring you to cease any such violations in addition to and
without prejudice to any other rights or remedies which may be available to
Ambac through the legal system.

 

(f)      You shall not be deemed to be in breach of any covenant set forth in
this Agreement on the basis of any communications you may have with third
parties relating to: (i) the fact and circumstances of your employment and
resignation by/from Ambac; (ii) your job titles at Ambac; (iii) the dates of
your employment by Ambac; (iv) the responsibilities and authorities of your
positions at Ambac; (v) the nature and extent of your achievements during
employment by Ambac; (vi) the names and positions of individuals with whom you
worked

 

4



--------------------------------------------------------------------------------

  

during your employment at Ambac; and (vii) the restrictions on your
post-resignation date employment activities. You hereby authorize Ambac to
provide the information responsive to items (i) through (iv) and (vi) to
prospective employers.

  

(g)     You shall not be deemed in breach of the confidentiality obligations set
forth in this Section 9 if, compelled by legal process or court order, you are
to participate in any administrative, judicial or criminal investigation, probe,
grand jury proceeding or other demand for testimony, information or
documentation.

 

LOGO [g34608ambac.jpg]

  

(h)     In the event of any breach of this paragraph, Ambac shall provide you
with written notice (to the address set forth on page one of this Agreement) and
you will have ten business days from the date of receipt of said written notice
to cure any curable breach. If you fail to cure any such breach or the breach is
not curable, Ambac shall be released from any obligation to make any payment to
you or on your behalf and provide any benefits under this Agreement. Ambac shall
be further entitled to pursue any and all of its remedies under the law arising
out of such breach including, but not limited to, recoupment as outlined in
Section 9(d). In any action alleging breach of this Agreement, the prevailing
party shall be entitled to recover reasonable costs and/or attorneys’ fees
incurred to enforce this Agreement. Upon written request, you will promptly
receive Ambac’s determination in writing, made in good faith, regarding whether
a particular activity or act would be deemed in breach of your obligations
and/or covenants under this Agreement.

  

 

10.    Withholding

 

Any payments made or benefits provided to you under this Agreement will be
reduced by any applicable legally required withholding taxes.

  

 

11.    Cooperation

 

  

(a)     For a period of 12 months after the Last Employment Date, you agree to
make yourself reasonably available to Ambac (for purposes of this Section 11,
Ambac refers to Ambac and all of its affiliates) at reasonable times and places
and subject to non-interference with your then employment or business
activities, to provide information to Ambac or its representatives in connection
with any matters relating to the business or affairs of Ambac, and any pending
or future governmental or regulatory investigation, civil or administrative
proceeding, litigation, arbitration or other proceeding related to the business
of Ambac during your term as an officer of Ambac or your employment with Ambac.
Ambac will reimburse you at your then daily rate of base compensation, certified
by you in writing, and for reasonable out-of-pocket expenses incurred in
connection with the provision of such cooperation and assistance, provided that
Ambac’s prior written approval for such expenses has been obtained, which shall
not be unreasonably withheld or delayed. Such expenses will include

 

5



--------------------------------------------------------------------------------

  

reasonable attorneys’ fees only in the event representation by Ambac’s counsel
could reasonably be deemed to be a conflict of interest. You agree to reasonable
requests by Ambac to travel in performing services pursuant to this Section
11(a).

 

LOGO [g34608ambac.jpg]

  

(b)     In addition to, and not in limitation of, any and all other rights of
indemnification or advancement of expenses to which you are or may be entitled,
if and to the extent you already have been and/or hereafter are, or threatened
to be, a named party to any action, suit, claim or proceeding as a result of
your being or having been an officer, director, employee or agent of Ambac or
any of its subsidiaries or affiliates, or your serving or having served any
other enterprise as a director, officer, employee or agent at the request of
Ambac, or any of your acts or omissions in connection with any of the foregoing
or pursuant to or in connection with this Agreement or your obligations
hereunder, Ambac will indemnify you to the fullest extent permitted (including
payment of expenses and attorneys’ and other fees in advance of final
disposition of a proceeding) by the laws of the State of Delaware, or by the
Certificate of Incorporation or By-Laws or other governing documents of Ambac,
in each case as in effect at the time of the subject act or omission, the date
of this Agreement or the date of such action, suit, claim or proceeding,
whichever affords or afforded the greatest protection to you, and you shall be
entitled to the protection of any insurance policies that Ambac maintains or may
elect to maintain generally for the benefit of its directors, officers or
employees (and to the extent Ambac maintains such an insurance policy or
policies, you shall be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage provided for any
officer, director or employee of Ambac), against all costs, charges and expenses
whatsoever incurred or sustained by you or your legal representatives at the
time such costs, charges and expenses are incurred or sustained, in connection
with any such action, suit, claim or proceeding, to which you may be made a
party by reason of your being or having been a director, officer, employee or
agent of Ambac or any subsidiary or affiliate thereof, or your serving or having
served any other enterprise as a director, officer, employee or agent at the
request of Ambac, or any of your acts or omissions in connection with any of the
foregoing or pursuant to or in connection with this Agreement or your
obligations hereunder. The indemnification, advancement of expenses and other
provisions contained in this paragraph shall survive the Last Employment Date
and any termination or expiration of this Agreement, and shall inure to your
benefit, as well as to the benefit of your heirs, executors, administrators and
legal representatives.

 

12.    Non-Disparagement

 

You agree to refrain from making, directly or indirectly, now or at any time in
the future, whether in writing, orally or electronically: (i) any defamatory or
disparaging comment concerning Ambac or any of its current or former directors,
officers or employees, or (ii) any other comment that could reasonably be
expected to be detrimental Ambac’s business or financial prospects or
reputation.

 

6



--------------------------------------------------------------------------------

  

Ambac agrees to instruct its Executive Officers and Directors to refrain from
making any defamatory or disparaging comment concerning your employment with
Ambac at any time in the future, whether in writing, orally or electronically.

 

LOGO [g34608ambac.jpg]

  

 

13.    Entire Agreement

 

This Agreement sets forth the entire agreement and understanding of the parties
hereto and supersedes and replaces all prior or contemporaneous agreements or
understandings, oral or written, negotiations, or discussions relating to the
subject matter of this Agreement. This Agreement may be amended only by written
document signed by the parties hereto. It is understood that you shall have no
further obligations to Ambac from and after the date hereof except as otherwise
expressly set forth herein.

 

14.    Severability

 

In the event that any one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable, the validity and enforceability of the
remainder of the Agreement shall not in any way be affected or impaired thereby.

 

15.    Governing Law

 

This Agreement will be governed by, and construed in accordance with, the laws
of the State of New York.

 

16.    Miscellaneous

 

Contemporaneous with this Agreement you are required to execute and deliver the
Waiver and General Release Agreement.

 

The aforementioned Waiver and General Release Agreements, once signed by you,
may be revoked by you within the 7-day period described therein. In the event of
any such revocation by you, all of Ambac’s obligations under this Agreement,
with the exception of the payment of legal expenses in paragraph 3, will
terminate and be of no further force and effect as of the date of such
revocation. No such revocation by you will be effective unless it is in writing
and signed by you and received by Ambac prior to the expiration of the
Revocation Period. The revocation must be mailed or delivered to Diana Adams,
Senior Managing Director, Ambac Financial Group, Inc., One State Street Plaza,
New York, New York 10004.

 

* * *

 

7



--------------------------------------------------------------------------------

   IN WITNESS WHEREOF, Ambac has executed this Agreement as of the date first
set forth above and you have executed this Agreement as of the date set forth
below (or, if you do not include a date under your signature line, the date set
forth shall be the date this Agreement, signed by you, is received by Ambac.

 

AMBAC FINANCIAL GROUP, INC. By:  

/s/ Diana N. Adams

  Diana N. Adams   Senior Managing Director

 

LOGO [g34608ambac.jpg]   

 

    ACCEPTED AND AGREED:

          By:   

/s/ Sean Leonard

         Sean Leonard           Date:   

March 5, 2010

  

 

8



--------------------------------------------------------------------------------

  

EXHIBIT A

 

WAIVER AND GENERAL RELEASE AGREEMENT

 

This Waiver and General Release Agreement (this “Release”) is entered into as of
the date indicated on the signature page of this Release by Sean Leonard
(“Executive”). Executive has been employed by Ambac Financial Group, Inc. (the
“Company”), and in connection with Executive’s resignation and for the
consideration of the payments and benefits set forth in the Agreement between
Executive and the Company dated as of March 5, 2010 (the “Agreement”), the
receipt and adequacy of which are herein acknowledged, Executive agrees as
follows:

 

 

LOGO [g34608ambac.jpg]

  

 

1.      General Release

 

Executive, on behalf of himself and Executive’s heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
collectively referred to as the “Releasors”), hereby irrevocably and
unconditionally release and forever discharge Ambac, and any and all of its
parent corporations, shareholders, subsidiaries, divisions, affiliated and
related entities, employee benefit and/or pension plans or funds, successors and
assigns, and any and all of its or their past, present or future officers,
directors, agents, stockholders, fiduciaries, administrators, employees or
assigns (whether acting as agents for Ambac or in their individual capacities,
but in any case not in their capacities, if applicable, as stockholders)
(hereinafter collectively referred to as the “Released Parties”), of and from
any and from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out of (i) the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that notwithstanding the
foregoing, the Executive does not release, discharge or waive any rights: (i)
under or to enforce the Agreement, or to payments and benefits provided under
the Agreement that are contingent upon the execution, delivery and
non-revocation by the Executive of this Release; (ii) any rights to vested
pension or 401k benefits; or (iii) to indemnification, whether pursuant to (a)
the Agreement or any other agreement between the parties, including, without
limitation, the Management Retention Agreement, (b) the charter, by-laws or
other governing documents of Ambac or any of its affiliates, (c) insurance
policies, (d) applicable law, or (e) otherwise.

 

2.      ADEA Release

 

The Releasors hereby unconditionally release and forever discharge Ambac, its
subsidiaries and affiliates and each of their respective officers, employees,
directors, shareholders and agents from any and all Claims that the Releasors
may have arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, you hereby acknowledge and confirm the
following:

 

(a)     Executive was advised by Ambac in connection with his resignation to
consult with an attorney of his choice prior to signing this Release and to have
such attorney explain to you the terms of this Release, including, without
limitation, the terms relating to your release of claims arising under ADEA;

 

1



--------------------------------------------------------------------------------

LOGO [g34608ambac.jpg]   

(b)     Executive was given a period of not fewer than 21 days to consider the
terms of this Release and to consult with an attorney of his choosing with
respect thereto;

 

(c)     Executive is providing the release and discharge set forth in this
Section 2 only in exchange for consideration in addition to anything of value to
which he is already entitled; and

 

(d)     that Executive knowingly and voluntarily accept the terms of this
Release.

  

 

3.      No Legal Claim

 

(a)     Executive represents and warrants that he will not commence, maintain,
prosecute or participate in any action or proceeding of any kind (judicial or
administrative) against any of the Released Parties, arising out of any act,
omission, transaction or occurrence happening up to and including the Effective
Date (as defined below) of this Release and released hereunder, and has not done
so as of the Effective Date of this Release.

 

(b)     If Executive is named as a party or included in a class action against
any Released Party, Executive agrees to execute a waiver of rights and release
of any such claims against such Released Party; provided, however, that any such
waiver and release shall not apply to any of Executive’s rights of
indemnification from such Released Party.

 

4.      Continuing Obligations

 

This Release shall not supersede any continuing obligations Executive may have
under the terms of the Agreement or any other agreement between Executive and
the Company.

 

5.      Revocation

 

This Waiver and General Release Agreement, once signed by you, may be revoked by
you within the 7-day period described therein. In the event of any such
revocation by you, all of Ambac’s obligations under this Agreement will
terminate and be of no further force and effect as of the date of such
revocation. No such revocation by you will be effective unless it is in writing
and signed by you and received by Ambac prior to the expiration of the
Revocation Period. The revocation must be mailed or delivered to Diana Adams,
Senior Managing Director, Ambac Financial Group, Inc., One State Street Plaza,
New York, New York 10004.

 

2



--------------------------------------------------------------------------------

  

6.      Governing Law

 

This Release will be governed by, and construed in accordance with, the laws of
the State of New York.

 

7.      Effective Date

 

This Release shall not become effective until the day following the last day of
the Revocation Period (as defined below) (the “Effective Date”).

 

* * *

LOGO [g34608ambac.jpg]   

 

Executive shall have the right to revoke this Release during the seven-day
period (the “Revocation Period”) commencing immediately following the date
Executive signs and delivers this Release to the Company. The Revocation Period
shall expire at 5:00 p.m. New York City Time on the last day of the Revocation
Period; provided, however, that if such seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. New York City Time on the next
succeeding business day. In the event Executive revokes this Release, all
obligations of the Company under the Agreement shall terminate and be of no
further force and effect as of the date of such revocation. No such revocation
by Executive shall be effective unless it is in writing and signed by Executive
and received by the Company prior to the expiration of the Revocation Period.

   By:  

/s/ Sean Leonard

        Sean Leonard      

Date:

 

March 5, 2010

  

 

3